Hill, C. J.
1. Where one member of a copartnership converts to its use personal property of a third person, the owner has a right of action, at his option, against the copartnership, or against the individual partner guilty of the act of conversion, to recover the property so converted, or its proved value. Civil Code, §§2657, 2658; Cunningham v. Woodbridge, 76 Ga. 302; Cheney v. Powell, 88 Ga. 634 (15 S. E. 750).
2. The undisputed evidence showing that the personal property of the plaintiff had been converted to the use and benefit of the partnership by the individual member who was sued, a verdict directed in favor of the defendant was without evidence to support it, and was contrary to law.

Judgment reversed.